


109 HR 5222 IH: Native American Languages Amendments

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5222
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Case introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Native American Languages Act to provide for
		  the support of Native American language survival schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Languages Amendments
			 Act of 2006.
		2.PurposesThe purposes of this Act are—
			(1)to encourage and
			 support, consistent with the policy of the United States as expressed in the
			 Native American Languages Act (25 U.S.C. 2901 et seq.)—
				(A)the development of
			 Native American language survival schools as innovative means of addressing the
			 negative effects of past practices with respect to Native American language
			 speakers; and
				(B)the revitalization
			 of Native American languages through—
					(i)education in
			 Native American languages; and
					(ii)instruction in
			 other academic subjects using Native American languages as an instructional
			 medium;
					(2)to demonstrate the
			 positive effects of Native American language survival schools on the academic
			 success of Native American students and the students’ mastery of standard
			 English;
			(3)to encourage and
			 support the involvement of families in the educational and cultural survival
			 efforts of Native American language survival schools;
			(4)to encourage
			 communication, cooperation, and educational exchange among Native American
			 language survival schools and the administrators of Native American language
			 survival schools;
			(5)to provide support
			 for Native American language survival school facilities and endowments;
			(6)to provide support
			 for Native American language nests—
				(A)as part of Native
			 American language survival schools; or
				(B)as separate
			 programs that will be developed into more comprehensive Native American
			 language survival schools;
				(7)to support the development of local and
			 national models that can be disseminated to the public and made available to
			 other schools as exemplary methods of teaching Native American students;
			(8)to encourage the
			 participation of private education in Native American language
			 education;
			(9)to develop support
			 for Native American language survival schools at the university level among
			 federally funded institutions; and
			(10)to provide
			 direction relative to existing provisions of the Native American Languages Act
			 (25 U.S.C. 2901 et seq.) regarding teacher, staff, and student use of Native
			 American languages in publicly supported education, including charter
			 schools.
			3.DefinitionsSection 103 of the Native American Languages
			 Act (25 U.S.C. 2902) is amended to read as follows:
			
				103.DefinitionsIn this title:
					(1)Elementary
				schoolThe term elementary school has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.
					(2)IndianThe
				term Indian has the meaning given the term in section 7151 of the
				Elementary and Secondary Education Act of 1965.
					(3)Indian
				reservationThe term Indian reservation has the
				meaning given the term reservation in section 3 of the Indian
				Financing Act of 1974.
					(4)Indian tribal
				governmentThe term Indian tribal government has the
				meaning given the term in section 502 of the Indian Environmental General
				Assistance Program Act of 1992.
					(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act.
					(6)Institution of
				higher educationThe term institution of higher
				education has the meaning given to that term in section 101(a) of the
				Higher Education Act of 1965.
					(7)Local
				educational agencyThe term local educational agency
				has the meaning given to that term in section 9101 of the Elementary and
				Secondary Education Act of 1965.
					(8)Native
				AmericanThe term Native American means—
						(A)an Indian;
						(B)a Native American
				Pacific Islander; or
						(C)a Native
				Hawaiian.
						(9)Native American
				languageThe term Native American language means a
				historical, traditional language spoken by Native Americans.
					(10)Native American
				language collegeThe term Native American language
				college means—
						(A)a tribally
				controlled college or university (as defined in section 2 of the Tribally
				Controlled College or University Assistance Act of 1978);
						(B)Ka Haka Ula O Keelikōlani,
				the Hawaiian language college of the State of Hawaii;
						(C)Ilisagvik College,
				of Alaska; and
						(D)any accredited
				government college or university in a Pacific Islands territory or possession
				of the United States within which the majority of instruction or administration
				is through one or more Native American languages.
						(11)Native American
				language educational organizationThe term Native American
				language educational organization means an organization that—
						(A)is governed by a
				board consisting of—
							(i)primarily Native
				Americans; and
							(ii)as many speakers
				of 1 or more Native American languages as practicable;
							(B)is currently
				providing instruction through the use of a Native American language to at least
				10 preschool, elementary school, or secondary school students for at least 700
				hours per year per student;
						(C)has provided
				instruction through the use of a Native American language to at least 10
				preschool, elementary school, or secondary school students for at least 700
				hours per year per student for a period of not less than 3 years before the
				date of application for a grant or contract under this title; and
						(D)may be a public
				school that meets the requirements of subparagraphs (A), (B), and (C).
						(12)Native American
				language nestThe term Native American language nest
				means a site-based educational program that—
						(A)enrolls families
				with children under the age of 7;
						(B)is conducted
				through a Native American language for at least 700 hours per year per student;
				and
						(C)has the specific
				goal of strengthening, revitalizing, or reestablishing a Native American
				language and culture as a living language and culture of daily life.
						(13)Native American
				language survival schoolThe term Native American language
				survival school means a site-based educational program—
						(A)in which a Native
				American language is dominant;
						(B)that expands from
				a Native American language nest, as a separate entity or inclusive of a Native
				American language nest, to enroll families with children eligible for
				elementary school or secondary school; and
						(C)that provides a complete education through
				a Native American language with the specific goal of strengthening,
				revitalizing, or reestablishing a Native American language and culture as a
				living language and culture of daily life.
						(14)Native American
				pacific islanderThe term Native American Pacific
				Islander means any descendant of the aboriginal people of any island in
				the Pacific Ocean that is a territory or possession of the United
				States.
					(15)Native
				HawaiianThe term Native Hawaiian has the meaning
				given the term in section 7207 of the Elementary and Secondary Education Act of
				1965.
					(16)Secondary
				schoolThe term secondary school has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.
					(17)SecretaryThe
				term Secretary means the Secretary of Education.
					(18)State
				educational agencyThe term State educational agency
				has the meaning given to that term in section 9101 of the Elementary and
				Secondary Education Act of 1965.
					(19)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance
				Act.
					.
		4.Native American
			 language nests and survival schoolsThe Native American Languages Act (25 U.S.C.
			 2901 et seq.) is amended by adding at the end the following:
			
				108.Native American
				language nests
					(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, Native American language educational organizations, Native American
				language colleges, Indian tribal governments, organizations that demonstrate
				the potential to become Native American language educational organizations, or
				consortia of such entities for the purpose of establishing Native American
				language nests for—
						(1)students under the
				age of 7; and
						(2)families of the
				students.
						(b)RequirementsA
				Native American language nest receiving funds under this section shall—
						(1)provide
				instruction and child care through the use of a Native American language for at
				least 10 children under the age of 7 for at least 700 hours per year per
				student;
						(2)provide compulsory
				classes in a Native American language for parents of students enrolled in a
				Native American language nest (including Native American language-speaking
				parents);
						(3)provide compulsory
				monthly meetings for parents and other family members of students enrolled in a
				Native American language nest;
						(4)provide a
				preference in enrollment for students and families who are fluent in a Native
				American language;
						(5)receive at least 5
				percent of the funding for the program from another source, which may include
				any federally funded program (such as a Head Start program funded under the
				Head Start Act); and
						(6)ensure that a
				Native American language becomes the dominant medium of instruction in the
				Native American language nest not later than 3 years after the date on which
				the Native American language nest first receives funding under this
				title.
						(c)PriorityIn
				making grants or entering into contracts under this section, the Secretary
				shall give priority to—
						(1)previously federally funded Native American
				language nest programs that continue to demonstrate full use of their target
				Native American language or languages in all aspects of their program;
						(2)previously
				federally funded Native American language survival school programs that
				continue to demonstrate no less than 80 percent use of their target Native
				American language in all aspects of their program;
						(3)maximum
				geographic, linguistic, and tribal diversity in each funding period;
						(4)the provision of
				direct educational services;
						(5)applicants that
				have the support of each appropriate tribal government; and
						(6)applicants that
				have researched language revitalization and the unique characteristics and
				circumstances of the languages of their schools.
						109.Native American
				language survival schools
					(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, Native American language educational organizations, Native American
				language colleges, Indian tribal governments, or consortia of such entities, to
				operate, expand, and increase the number of Native American language survival
				schools throughout the United States and the territories and possessions of the
				United States for Native American children and Native American
				language-speaking children.
					(b)EligibilityAs
				a condition of receiving funds under subsection (a), a Native American language
				educational organization, a Native American language college, an Indian tribal
				government, or a consortium of such entities—
						(1)shall have at least
				3 years experience in operating and administering—
							(A)a Native American
				language survival school;
							(B)a Native American
				language nest; or
							(C)any other
				educational program in which instruction is conducted in a Native American
				language;
							(2)shall include
				students who are subject to State compulsory education laws; and
						(3)may
				include—
							(A)students from
				infancy through grade 12; and
							(B)the families of the
				students.
							(c)PriorityIn
				making grants or entering into contracts under this section, the Secretary
				shall give priority to—
						(1)previously federally funded Native American
				language nest programs that continue to demonstrate full use of their target
				Native American language or languages in all aspects of their program;
						(2)previously
				federally funded Native American language survival school programs that
				continue to demonstrate no less than 80 percent use of their target Native
				American language in all aspects of their program;
						(3)maximum
				geographic, linguistic, and tribal diversity in each funding period;
						(4)the provision of
				direct educational services;
						(5)applicants that
				have the support of each appropriate tribal government; and
						(6)applicants that
				have researched language revitalization and the unique characteristics and
				circumstances of the languages of their schools.
						(d)Use of
				funds
						(1)Required
				usesA Native American language survival school receiving funds
				under this section—
							(A)shall consist of
				not less than 700 hours of instruction per student conducted annually through 1
				or more Native American languages for at least 15 students for whom a Native
				American language survival school is their principal place of
				instruction;
							(B)shall provide
				direct educational services and school support services to students, which may
				include—
								(i)support services
				for children with special needs;
								(ii)transportation;
								(iii)boarding;
								(iv)food
				service;
								(v)teacher and staff
				housing;
								(vi)purchase of basic
				materials;
								(vii)adaptation of
				teaching materials;
								(viii)translation and
				development; and
								(ix)other appropriate
				services;
								(C)(i)shall provide direct or
				indirect educational and support services for the families of enrolled students
				on site, through colleges, or through other means to increase the families’
				knowledge and use of the Native American language and culture; and
								(ii)may impose a requirement of family
				participation as a condition of student enrollment; and
								(D)shall ensure that
				within 3 years of enrollment, all students achieve functional fluency in a
				Native American language that is appropriate to the unique circumstances and
				endangerment status of the Native American language, with the ultimate goal of
				academic or cognitive fluency.
							(2)Permissible
				usesA Native American language survival school receiving funds
				under this section may—
							(A)include Native
				American language nests and other educational programs for students who—
								(i)are not Native
				American language speakers; but
								(ii)seek—
									(I)to establish
				fluency through instruction in a Native American language; or
									(II)to reestablish fluency as descendants of
				Native American language speakers;
									(B)provide instruction
				through more than 1 language;
							(C)provide
				instruction through a regional program (as opposed to 1 site) to better serve
				geographically dispersed students;
							(D)include a program
				of concurrent and summer college or university education course enrollment for
				secondary school students enrolled in the Native American language survival
				school;
							(E)provide special
				support for Native American languages for which there are very few or no
				remaining Native American language speakers;
							(F)develop
				comprehensive curricula in Native American language instruction and instruction
				through Native American languages, including—
								(i)curricula that can
				be used by public schools for—
									(I)instruction
				through a Native American language; or
									(II)teaching Native
				American languages as subjects;
									(ii)community Native
				American language use in communities served by Native American language
				survival schools; and
								(iii)knowledge of a
				specific Native American language gained through research for the purpose of
				directly aiding the development of curriculum materials;
								(G)provide programs
				in pre-service and in-service teacher training, staff training, personnel
				development, upgrading of teacher and staff skills, and community resource
				development training, that shall include a program component that has as the
				objective of the program component increased speaking proficiency in Native
				American languages for teachers and staff employed in Native American language
				survival schools and Native American language nests, which may include—
								(i)visits or
				exchanges among Native American language survival schools and Native American
				language nests of teachers, staff, students, or families of students;
								(ii)participation in
				conferences or special nondegree programs focusing on the use of 1 or more
				Native American languages for the education of teachers, staff, students, or
				families of students;
								(iii)subject to
				paragraph (3), full or partial scholarships and fellowships to colleges or
				universities—
									(I)to provide for the
				professional development of faculty and staff;
									(II)to meet
				requirements for the involvement of the family or the community of Native
				American language survival school students in Native American language survival
				schools; and
									(III)to develop
				resource personnel for Native American language programs in public
				schools;
									(iv)training in the
				language and culture associated with a Native American language survival school
				that is provided by a community or academic expert, including credit
				courses;
								(v)structuring of
				personnel operations to support Native American language and cultural fluency
				and program effectiveness;
								(vi)Native American
				language planning, documentation, reference material, and archives development;
				and
								(vii)recruitment for participation in teacher,
				staff, student, and community development; or
								(H)rent, lease,
				purchase, construct, maintain, or repair educational facilities to ensure the
				academic achievement of Native American language survival school
				students.
							(3)Requirements for
				recipients of fellowships or scholarshipsA recipient of a
				fellowship or scholarship under paragraph (2)(G)(iii) who is enrolled in a
				program leading to a degree or certificate shall—
							(A)be trained in the
				Native American language of the Native American language survival school, if
				such program is available through that Native American language;
							(B)complete a minimum
				annual number of hours in Native American language study or training during the
				period of the fellowship or scholarship; and
							(C)enter into a
				contract that obligates the recipient to provide the recipient’s professional
				services, during the period of the fellowship or scholarship or on completion
				of a degree or certificate, in Native American language instruction in the
				Native American language associated with the Native American language survival
				school in which the service obligation is to be fulfilled.
							110.Demonstration
				programs
					(a)EstablishmentThe
				Secretary shall make grants, or enter into contracts, to establish 4
				demonstration programs that will provide assistance to Native American language
				survival schools and Native American language nests.
					(b)Locations and
				purposesThe demonstration programs shall be established through
				grants to—
						(1)the ‘Aha Pūnana Leo, Inc. in consortium
				with Ka Haka Ula O Keelikōlani, and with other entities if
				determined to be appropriate by the ‘Aha Pūnana Leo, Inc.—
							(A)for conduct of a
				demonstration program in the development and operation of the various
				private/public partnership components of a comprehensive regional Native
				American language survival school program integrated with a Native American
				language college using the Native American language from the baccalaureate to
				graduate school level; and
							(B)for the provision
				of assistance in the establishment, operation, and administration of Native
				American language nests and Native American language survival schools by such
				means as—
								(i)training;
								(ii)hosting
				informational visits to demonstration sites; and
								(iii)providing a
				national clearinghouse for data and information relevant to—
									(I)teaching Native
				American languages;
									(II)conducting outreach;
									(III)offering
				courses;
									(IV)providing
				conferences; and
									(V)carrying out other
				activities;
									(2)the Piegan
				Institute of Browning, Montana, for demonstration of the operation of a Native
				American language nest and Native American language survival school;
						(3)the governing
				board of Window Rock Unified School District No. 8 and its Indian Education
				Committee on the Navajo Reservation for demonstration of the operation of
				Tséhootsooí Diné Bi'ólta' as a Native American language survival school; and
						(4)the Alaskan
				Federation of Natives, in consortium with other entities as the Alaska Native
				Language Center advises to be appropriate, for the conduct of a demonstration
				program, training, outreach, conferences, and visitation programs, and for
				scientific research-based provision of other assistance, in developing—
							(A)orthographies;
							(B)resource
				materials;
							(C)language
				documentation;
							(D)language
				preservation;
							(E)material
				archiving; and
							(F)community support
				for development, for diverse languages, and for Native American language nest
				and Native American survival school initiatives in the Lower Kuskokwim School
				District and other sites as appropriate.
							(c)Use of
				technologyThe demonstration programs established under this
				section may employ synchronic and asynchronic telecommunications and other
				appropriate means to maintain coordination and cooperation among the programs
				and with participating Native American language survival schools and Native
				American language nests.
					(d)Site visit
				evaluationsThe demonstration programs established under this
				section shall provide direction to the Secretary in developing a site visit
				evaluation of Native American language survival schools and Native American
				language nests.
					(e)Follow-up and
				data collectionA demonstration program established under this
				section may conduct follow-up data collection and analysis on students while
				the students are in school—
						(1)to assess how
				Native American language survival school students are performing in comparison
				with other students; and
						(2)to identify
				instructional methods that are working and instructional methods that are not
				working.
						(f)Endowments and
				facilitiesA demonstration program established under this section
				may—
						(1)establish
				endowments to further the activities of the demonstration program relating to
				the study and preservation of Native American languages; and
						(2)use funds to
				provide for the rental, lease, purchase, construction, maintenance, and repair
				of
				facilities.
						.
		5.Native American
			 language education accessThe
			 Native American Languages Act (25 U.S.C. 2901 et seq.), as amended by section
			 4, is further amended by adding at the end the following:
			
				111.Demonstration of
				appropriate training and outcomes
					(a)In
				generalThe Secretary shall recognize the unique circumstances of
				education in Native American languages and shall provide for the meeting of
				national educational standards through alternative means in the area of Native
				American language education.
					(b)Training and
				qualification requirements for teachers and staff in Native American language
				survival schools and Native American language nests
						(1)In
				generalNotwithstanding any
				other Federal law requiring teacher or educational or administrative staff
				training or qualifications (including section 1119 of the Elementary and
				Secondary Education Act of 1965), any Native American language survival school
				or Native American language nest shall have the option of satisfying Federal
				requirements of appropriate training and qualifications for any of its teachers
				and staff by demonstration of annual satisfactory progress in an alternative
				certification program that the school or language nest develops for its
				individual teachers and staff members.
						(2)Alternative
				certification programsSuch alternative certification programs
				shall—
							(A)be based
				on—
								(i)high academic
				achievement in content areas for contemporary education;
								(ii)high achievement
				in the Native American language and culture of instruction; and
								(iii)high achievement
				in pedagogy appropriate to the Native American culture of instruction;
								(B)include an annual
				report on progress made in meeting the plan;
							(C)be submitted
				annually to the approving entity under subparagraph (D) by January 31;
				and
							(D)be approved or
				rejected by July 15—
								(i)by the teacher
				certification unit of a Native American language college for cases where such a
				college agrees to be the approving entity; or
								(ii)by any other
				entity or entities which the Secretary shall recognize or establish for such
				purposes.
								(c)Performance
				assessments of students, teachers and staff in Native American language
				survival schools and Native American language
				nestsNotwithstanding any other Federal law requiring performance
				assessments of students, teachers, or staff (including sections 1111 and
				9101(23) of the Elementary and Secondary Education Act of 1965), any Native
				American language survival school or Native American language nest—
						(1)shall have the
				option of satisfying Federal performance assessment requirements through annual
				demonstration of appropriate student, teacher, or staff performance in an
				evaluation and research instrument package that the school or language nest
				develops; and
						(2)such alternative
				evaluation and research instrument packages shall—
							(A)be based
				on—
								(i)high global
				academic achievement;
								(ii)high achievement
				in the Native American language and culture of instruction; and
								(iii)the curriculum
				of the program;
								(B)include a report
				on achievement during the previous year relative to the evaluation;
							(C)be submitted
				annually to the approving entity under subparagraph (D) by July 31; and
							(D)be approved or
				rejected by February 1—
								(i)by
				the teacher certification unit of a Native American language college for cases
				where such a college agrees to be the approving entity; or
								(ii)by any other
				entity or entities which the Secretary shall recognize or establish for such
				purposes.
								(d)Training and
				qualifications of other teachers and paraprofessionals in the field of Native
				American languages
						(1)In
				generalNotwithstanding any other Federal law requiring teacher
				or staff training or qualifications, any teacher or paraprofessional who solely
				teaches a Native American language or culture or who works as a
				paraprofessional to provide bilingual education assistance to a teacher of
				Native American children shall have the option of satisfactorily demonstrating
				appropriate qualifications for employment under Federal law (including section
				9101(23) of the Elementary and Secondary Education Act of 1965) through—
							(A)certification by
				an Indian tribe associated with the language used by the teacher or
				paraprofessional;
							(B)designation as a
				qualified Native American language expert by a Native American language
				educational organization associated with the language used by the teacher or
				paraprofessional;
							(C)designation as a
				qualified Native American language expert by the teacher certification unit of
				a Native American language college; or
							(D)participation in
				an alternative certification program under subsection (b) in association with a
				consenting Native American language survival school or Native American language
				nest when such a school or language nest exists for the target language.
							(2)Evidence of
				certificationFor purposes of paragraph (1), evidence of
				certification or designation under such paragraph shall be provided to the
				State in which the program is located.
						(3)Review of
				certificationCertification granted by an Indian tribe under
				paragraph (1)(A), designation granted by a Native American language educational
				organization or a teacher certification unit under paragraph (1)(B) or (C), and
				certification granted through an alternative certification program pursuant to
				paragraph (1)(D), shall be subject to review by the granting entity every 5
				years (or more frequently if the granting entity determines appropriate) and
				may be revoked by the granting entity.
						112.Prohibitions on
				restrictions on Native American language use in federally funded educational
				entities
					(a)EstablishmentNotwithstanding
				any other Federal law, no Federal agency, State educational agency, local
				educational agency, early childhood education program, institution of higher
				education, educational service agency, or any other entity providing or
				receiving educational assistance under any Federal Act shall fail to recognize
				and support the right of Native Americans to express themselves in Native
				American languages in publicly supported education.
					(b)Performance
				assessments and qualificationsNotwithstanding any other Federal
				law, no Federal agency, State educational agency, local educational agency,
				early childhood education program, institution of higher education, educational
				service agency, or any other entity providing or receiving educational
				assistance under any Federal Act shall fail to recognize as meeting Federal
				requirements any of the following:
						(1)Satisfactory
				scores on performance assessments of students, staff, and teachers carried out
				consistent with section 111.
						(2)Training and
				qualifications of teachers, staff, and paraprofessionals carried out consistent
				with section 111.
						(c)Administration,
				development, and delivery of programs
						(1)Substitution of
				Native American languageNotwithstanding any other Federal law,
				no Federal agency, State educational agency, local educational agency, early
				childhood education program, institution of higher education, educational
				service agency, or any other entity providing or receiving educational
				assistance under any Federal Act shall fail to allow substitution of a Native
				American language in serving Native Americans where English is otherwise
				required for the administration, development, or delivery of programs.
						(2)Model for
				developing English language skillsNotwithstanding any other
				Federal law, Native American language survival schools and Native American
				language nests that follow a model endorsed by a teacher certification unit of
				a Native American language college for developing English language skills shall
				be considered as meeting any requirements relative to the teaching of
				English.
						(d)Student access to
				Native American language programsNotwithstanding any other
				Federal law, no Federal agency, State educational agency, local educational
				agency, early childhood education program, institution of higher education,
				educational service agency, or any other entity controlling or funding the
				educational curriculum of Native American students and providing or receiving
				educational assistance under any Federal Act shall deny the request of the
				parents of 15 or more such Native American students in the same school or
				educational site for a particular program using or teaching a particular Native
				American language for their children if—
						(1)the parents have
				identified a willing teacher who meets the applicable Federal and State
				requirements relative to qualifications and training; and
						(2)(A)similar programs are
				provided for similar groups of students for other non-English languages at the
				school or educational site;
							(B)the program is one of gradual
				transition to English medium education;
							(C)the program is a Native American
				language nest program; or
							(D)the program serves Native American language
				speaking children with a Native American language survival school
				program.
							(e)College credit
				for proficiency in Native American languagesNotwithstanding any
				other Federal law, no institution of higher education receiving assistance
				under any Federal Act shall deny the request of a Native American
				student—
						(1)to use secondary
				school study of a Native American language to meet entrance requirements to
				that institution of higher education when parallel quality and quantity of
				content in secondary school foreign language study is acceptable for such
				entrance requirements;
						(2)to receive college
				credit applicable to general requirements of a degree equivalent to college
				credit accorded study of a foreign language, or through a foreign language, at
				that institution of higher education—
							(A)when the student
				has passed, at that institution of higher education, a college course in, or
				through, a Native American language, which is parallel in quantity and quality
				of content to a course in, or through, a foreign language offered at that
				institution of higher education;
							(B)when the student
				has taken, at another institution, a college course in, or through, a Native
				American language which is parallel in quantity and quality of content to a
				course in, or through, a foreign language offered at that institution of higher
				education; or
							(C)when the student
				demonstrates through an appropriate examination, proficiency in a Native
				American language equivalent to the level of proficiency in a foreign language
				for which credit is given by that institution of higher education; or
							(3)to have an
				equitable prorated fraction of his or her tuition used to hire a teacher or
				contract a program provider in any particular Native American language
				if—
							(A)the student is
				part of a group of at least 15 Native American students with the same or
				different Native American language interests making such a request for the same
				academic year;
							(B)the students have
				identified a teacher or teachers qualified under section 111(b) as a potential
				hire of the institution of higher education or pursuant to contracted services
				from a program provider;
							(C)the course offered
				or the program provided, which may be a distance education program or a summer
				program, is to be parallel in quantity and quality of content to a course in,
				or through, a foreign language offered for credit by the institution of higher
				education; and
							(D)the program
				provider is, or is specifically endorsed by, an Indian tribe, a Native American
				language college, or a Native American language educational organization
				associated with the language to be taught.
							113.Participation
				by private education entities and charter schools
					(a)EstablishmentThe
				Secretary shall provide for the inclusion of support for Native American
				language nests and Native American language survival schools in Federal support
				for private education and charter schools, shall assure that such support is
				coordinated as part of a unified effort for Native American language
				revitalization, and shall look to Native American language educational
				organizations to lead coordinated public-private cooperative efforts to
				revitalize Native American languages.
					(b)Relating to
				charter schoolsNotwithstanding any other Federal law, no State
				educational agency or local educational agency receiving Federal funding to
				fund charter schools shall exclude the granting of a charter and funding for a
				Native American language nest or Native American language survival school based
				on—
						(1)use of a Native
				American language as its medium of instruction when approved by a tribe
				associated with the language of instruction, or as appropriate, a Native
				American language organization associated with the language of
				instruction;
						(2)action or inaction
				to comply with this Act;
						(3)curriculum, if
				that curriculum is approved by the teacher certification unit of a Native
				American language college;
						(4)geographic
				location if that location is within boundaries served for other public
				educational purposes by that State educational agency or local educational
				agency, to include Indian Reservations and other lands associated with Native
				Americans; or
						(5)joint
				administration with other schools, including other charter schools, when such
				administration is by a Native American language educational organization that
				provides programing meeting the definition of a Native American language nest
				or Native American language survival school.
						(c)Relating to
				Federal support of private education
						(1)In
				generalNotwithstanding any other Federal law, no State
				educational agency or local educational agency receiving Federal funding to
				fund education in private schools shall exclude such support to a private
				Native American language nest program or to a private Native American language
				survival school program based on—
							(A)use of a Native
				American language as its medium of instruction when approved by a tribe
				associated with the language of instruction, or as appropriate, a Native
				American language organization associated with the language of
				instruction;
							(B)action or inaction
				to comply with this Act;
							(C)curriculum, if
				that curriculum is approved by the teacher certification unit of a Native
				American language college;
							(D)geographic
				location if that location is within boundaries served for public educational
				purposes by that State educational agency or by that local educational agency,
				to include Indian Reservations and other lands associated with Native
				Americans; or
							(E)joint
				administration with other schools.
							(2)BypassWhen
				State or local law precludes the support of private education by the State
				educational agency or the local educational agency, Native American language
				educational organizations shall be used by the Federal Government to fund
				private Native American language nests, private Native American language
				survival schools, and other Native American language programs in private
				schools to the extent that entities other than a State educational agency or a
				local educational agency are allowed to serve this purpose under Federal
				law.
						.
		6.Authorization of
			 appropriationsThe Native
			 American Languages Act (25 U.S.C. 2901 et seq.), as amended by section 5, is
			 further amended by adding at the end the following:
			
				114.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title such sums as are
				necessary for each of fiscal years 2007 through
				2012.
				.
		
